DETAILED ACTION

Acknowledgements
The amendment filed on 08/24/2021 is acknowledged.
Claims 1, 3-8, 10-15 and 17-20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Response to Amendment/Arguments
Regarding the rejections under 35 U.S.C. §103, applicant is of the opinion that neither Davis, Brown nor Linne teaches at least “selecting, by a management node of a blockchain network, at least one pre-exchange node from a set of object nodes” and “based on the determination that the consensus verification on the target smart contact succeeds, storing, by the management node, the target smart contract on the blockchain” as recited in claim 1. Examiner respectfully disagrees.
Davis teaches a method to offer short-term, small cash loans to employees through an employer controlled payroll system (ABSTRACT, lines 6-7). Davis teaches 
With respect to the amended limitation, “based on the determination that the consensus verification on the target smart contract succeeds, storing, by the management node, the target smart contract on the blockchain,” Davis teaches based on the confirmation that the approval of the target contract succeeds, the management node stores the target contract in the database (Davis: ¶¶62-63, 64). Linne teaches storing the smart contract on the blockchain based on the confirmation that the approval of the target smart contract succeeds (Linne: Fig. 9; 3:51-60, 5:29-43, 6:1-14, 7:52-8:7, 8:26-33). Androulaki teaches based on the determination that the consensus verification on the target smart contract succeeds, storing the smart contract on the blockchain  (Androulaki: Fig. 4, Fig. 14; 1:26-37, 6:17-37, 8:7-29, 13:65-14:4). Therefore, Davis in view of Linne in further view of Androulaki teaches this limitation.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “issuing, by the management node, earned virtual resources to the at least one pre-exchange node through the blockchain as transaction media; and deducting, by the management node, virtual resources corresponding to the resource quote from the earned virtual resources of the at least one pre-exchange node…” However, the specification does not disclose “earned virtual resources,” nor does the specification describe the management node “issuing…earned virtual resources to the at least one pre-exchange node…deducting…from the earned virtual resources...”  The specification discloses each object node performing copyright use transactions by using virtual resources issued by the apparatus as transaction media (paragraph [0010] of the specification, US 2020/0302534A1). Therefore, the claim is indefinite and the 'metes and bounds' of the claimed invention are unclear because the claim is not in line with the specification.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claims 3-7 are also rejected as each depends on claim 1. Claims 10-14 are also rejected as each depends on claim 8. Claims 17-20 are also rejected as each depends on claim 15.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2008/0005001 (“Davis”)) in view of Brown, N. (US 2014/0180919 (“Brown”)) in further view of Linne, A (US 10,657,607 (“Linne”)) and Androulaki et al. (US 9,992,028(“Androulaki”)). 
Regarding claims 1, 8 and 15, Davis teaches a method comprising:
selecting, by a management node of a…network (Davis: Fig. 5, item 200), at least one pre-exchange node from a set of object nodes according to a pre-selection rule, for each object node in the set of objects nodes: (Davis: Fig. 5, Fig. 7; ¶¶48-50, 72-74) 
obtaining, by the management node, from a [database] that is on the …network, an amount of past virtual resource increments corresponding to the each object node in each of…first cycles (Davis: Fig. 2, Fig. 5, items 212/218; ¶¶49, 51, 72, 76-77);
obtaining, by the management node, a designated amount for comparing with the amount of past virtual resource increments; (Davis: Fig. 5, items 218/212; ¶¶49-54, 69, 70, 72, 76) 
determining, by the management node, whether the amount of past virtual resource increments is greater than the designated amount; and (Davis: Fig. 2, Fig. 5; ¶¶49-54, 72, 76)
in response to determining that the amount of past virtual resource increments is greater than the designated amount, determining, by the management node, a corresponding object node as one of the at least one pre-exchange node; (Davis: Fig. 5; ¶¶49-52, 75, 76)
determining, by the management node for the pre-exchange node, a resource quota (Davis: Fig. 7, steps 410/412; ¶¶51-52, 66, 77, 78); 
generating, by the management node, a target…contract based on the resource quota (Davis: Fig. 8; ¶¶28, 62, 78);
sending, by the management node, the target…contract to one or more …nodes of the…network (Davis: ¶62);
based on the [confirmation] that the [approval] on the target…contract succeeds, storing, by the management node, the target…contract on the [database] (Davis: Fig. 5, item 212; ¶¶62-63, 64);
issuing, by the management node, earned virtual resources to the at least one-pre-exchange node…as transaction media (Davis: ¶¶26, 64);
deducting, by the management node, virtual resources corresponding to the resource quota from the earned virtual resources of the at least one pre-exchange node stored on the [database], by executing the target…contract. (Davis: Fig. 5, item 224, Fig. 8, step 506; ¶¶26, 46, 64, 80, 82; claim 1)
For claim 8, Davis teaches a non-transitory computer-readable storage medium storing instructions executable by one or more processors, wherein execution of the instructions causes the one or more processors to perform (Davis: Fig. 5; ¶48; claim 4)…
For claim 15, Davis teaches a system, comprising one or more processors and one or more non-transitory computer- readable storage media storing instructions executable by the one or more processors, wherein execution of the instructions causes the one or more processors to perform (Davis: Fig. 5; ¶48; claim 4)…
Neither Davis nor Brown does not explicitly teaches a blockchain network, a blockchain on the blockchain network, one or more blockchain nodes of the blockchain network, generating a smart contract, storing the smart contract on the blockchain and deduction the virtual resources by executing the smart contract.
However, Linne teaches a management node of a blockchain network and one or more blockchain nodes of the blockchain network (Linne: Fig. 4, Fig. 15; 3:19-28, 4:24-28, 15:39-44), a blockchain that is on the blockchain network [storing payroll salary information] (Linne: Fig. 1; 1:41-45, 3:15-18, 3:29-33, 7:6-9), and the followings:
generating, by the management node, a target smart contract based on the resource quota (Linne: Fig. 9; 5:48-50, 6:1-32, 6:61-63, 7:52-8:6); 
based on the [confirmation] that the [approval] of the target smart contract succeeds, storing, by the management node, the smart contract on the blockchain (Linne: Fig. 9; 3:51-60, 4:46-49, 5:29-43, 6:1-14, 7:52-8:7, 8:26-33); 
issuing, by the management node, earned virtual resources to the at least one pre-exchange node through the blockchain as transaction media (Linne: Fig. 1, Fig. 9, Fig. 10, Fig. 12; 3:29-33, 6:15-24, 6:61-63, 7:6-9, 7:56-8:6, 8:26-33, 9:34-47); and 
deducting, by the management node, virtual resources corresponding to the resource quota from the earned virtual resources of the at least one rep-exchange node stored on the blockchain, by executing the target smart contract (Linne: Fig. 1, Fig. 9, Fig. 10, Fig. 12; 3:29-33, 6:61-63, 7:6-9, 7:56-8:6, 6:15-24, 8:26-33, 9:34-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan program and process of Davis to include smart contract and blockchain support, as disclosed in Linne, in order to create an open and secure system that is transparent among all participating parties. (Linne: 1:10-13). 
Linne teaches decentralized consensus can be achieved with a blockchain (4:46-49, 5:29-43). However, neither Davis, Brown nor Linne explicitly teaches the following limitations, however, in the same field of endeavor, Androulaki teaches:
sending, by the management node, the target smart contract to one or more blockchain nodes of the blockchain network; (Androulaki: Fig. 4: 8:7-29)
performing, by the one or more blockchain nodes of the blockchain network, consensus verification on the target smart contract; (Androulaki: Fig. 4, Fig. 14, Fig. 18: 1:26-37, 6:17-27, 8:7-29, 13:45-50, 15:45-67)
determining, by the one or more blockchain nodes, that the consensus verification on the target smart contract succeeds; (Androulaki: Fig. 4, Fig. 14; 2:46-48, 6:17-27, 8:7-29, 8:54-9:7, 13:45-50)
based on the determination that the consensus verification on the target smart contract succeeds, storing the smart contract on the blockchain; (Androulaki: Fig. 4, Fig. 14; 1:26-37, 6:17-37, 8:7-29, 13:65-14:4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis and Linne to incorporate the teachings of consensus verification of smart contracts in blockchain, as disclosed in Androulaki, in order to ensure security operation of smart contract execution. (Androulaki: 6:56-58). 
Davis teaches past virtual resource increments in each of first cycles (Davis: ¶¶49, 51, 72, 76-77), but does not explicitly teaches past virtual resource increments in each of a plurality of first cycles. However, Brown teaches past virtual resource increments in each of a plurality of first cycles (Brown: ¶¶59, 66, TABLE 1, 118-120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis, Linne and Androulaki to incorporate the teachings of past virtual resources increments in each of a plurality first cycles stored in a money management system for payroll advance, as disclosed in Brown, in order to make payroll advances more universally available to individuals. (Brown: ¶124). 
Additionally, note that the language, “in each of a plurality of first cycles”, is non-functional descriptive material. This describes characteristics of an amount and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claims 3, 10 and 17, the combination of Davis, Linne, Androulaki and Brown teaches claims 1, 8 and 15 as claim 3 being dependent of claim 2, claim 10 being dependent of claim 9, claim 17 being dependent of claim 16. Furthermore, 
Davis teaches wherein:
the amount of past virtual resource increments in each of a plurality of first cycles for the each object node in the set of object nodes is generated based on a copyright use transaction (Davis: ¶52).
Additionally, note that the language, “the amount …is generated based on a copyright use transaction”, does not move to distinguish over prior art as the language does not affect the positively recited steps of claim 1, which claim 3 depends on, in a manipulative sense nor does the language affect the recited one or more non-transitory computer-readable storage media of claim 8, which claim 10 depends on, and the recited system of claim 15, which claim 17 depends on, structurally or functionally. 
Regarding claims 4, 11 and 18, the combination of Davis, Linne, Androulaki and Brown teaches claims 1, 8 and 15 as claim 4 being dependent of claim 1, claim 11 being dependent of claim 8, claim 18 being dependent of claim 15. Furthermore, 
Davis teaches wherein determining the resource quota comprises:
determining, by the management node, according to an amount of past virtual resource increments corresponding to the at least one pre- exchange node…the resource quota (Davis: ¶52, 58-61).
Brown teaches past virtual resource increments in each of a plurality of second cycles (Brown: ¶59, 66, TABLE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis, Linne, Androulaki and Brown to incorporate the teachings of past virtual resources increments in each of a plurality second cycles stored in a money management system for payroll advances, as disclosed in Brown, to make payroll advances more universally available to individuals. (Brown: ¶124). 
Additionally, note that the language, “in each of a plurality of second cycles”, is non-functional descriptive material. This describes characteristics of an amount and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claims 5, 12 and 19, the combination of Davis, Linne, Androulaki and Brown teaches claims 1, 8 and 15 as claim 5 being dependent of claim 1, claim 12 being dependent of claim 8, claim 19 being dependent of claim 15. Furthermore, 
Davis teaches wherein:
the target …contract further comprises a deduction of  virtual resources of an interest amount from the earned virtual resources of the at least one pre-exchange node (Davis: ¶¶55, 58-61, 78); and 
the interest amount is determined according to an amount of past virtual resource increments corresponding to the at least one pre-exchange node in each of a plurality of third cycles (Davis: ¶¶52, 55, 58-61).
Linne teaches:
…smart contract (Linne: Fig. 9; 5:48-50, 6:1-32, 7:52-8:6)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis, Linne, Androulaki and Brown to incorporate the teachings of smart contract, as disclosed in Linne, to create an open and secure payroll system that is transparent among all participating parties. (Linne: 1:10-13). 
Additionally, note that the language, “the target smart contract further comprises a deduction of virtual resources of an interest amount from the earned virtual resources of the at least one pre-exchange node” and “the interest amount is determined according to an amount of past virtual resource increments corresponding to the at least one pre-exchange node in each of a plurality of third cycles”, does not move to distinguish over prior art as the language does not affect the positively recited steps of claim 1, which claim 5 depends on, in a manipulative sense nor does the language affect the recited one or more non-transitory computer-readable storage media of claim 8, which claim 12 depends on, and the recited system of claim 15, which claim 19 depends on, structurally or functionally. 
Regarding claims 6 and 13, the combination of Davis, Linne, Androulaki and Brown teaches claims 1 and 8 as claim 6 being dependent of claim 1 and claim 13 being dependent of claim 8. Furthermore, 
Davis teaches wherein:
selecting, by the management node, the at least one pre-exchange node comprises, for each work category, selecting at least one object node from the set of object nodes as the pre-exchange node according to the pre-selection rule (Davis: ¶72).
Regarding claims 7, 14 and 20, the combination of Davis, Linne, Androulaki and Brown teaches claims 1, 8 and 15 as claim 7 being dependent of claim 1, claim 14 being dependent of claim 8, claim 20 being dependent of claim 15. Furthermore, 
Davis teaches further comprises:
receiving, by the at least one pre-exchange node, the earned virtual resources through copyright use transactions (Davis: ¶¶75, 82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo (US 11,055,703) teaches smart contract lifecycle management.
VanDeBoe (US 2003/0065618) teaches electronic payroll advance and deposit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685